Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly Kumar et al. US 2017/0317500; Braun et al. US 2016/0368392; and Dannenberg DE 102014205977 teach the general state of art of electrical energy-supply devices comprising usage unit strands. 

Regarding claim 11
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising an electrical energy-supply device comprising: a plurality (emphasis added) of usage units, wherein each usage unit is configured as a source of electrical energy, and wherein a control means is adapted to control an exchange of energy (E) between the energy-supply device, on the one hand, and at least one device coupled to the energy-supply device, on the other, wherein in the energy-supply device, the usage units are divided into strands and the usage units of each strand are combined in a series connection, and the series connection is connected via a DC converter to a strand end of the strand (emphasis added), end of the strand is connected to a busbar arrangement via a respective galvanically isolatable switching unit (emphasis added), and a respective bridging circuit (N11) is provided within each strand for each usage unit, and the control means is designed to control the energy exchange (E) by controlling the respective DC converter of each strand and the at least one switching unit of each strand and the respective bridging circuit (N11) of each usage unit (emphasis added).

Regarding claim 20
The primary reason for allowance of the claims is the inclusion of the particular method steps comprising a method for operating an electrical energy-supply device comprising: 4Application No.: 16/625,153 Attorney Docket No.: 07780568US Response to Restriction Requirement of December 7, 2021several usage units, each usage unit configured as a source of electrical energy, and a control means controlling an energy exchange (E) between the energy-supply device, on the one hand, and at least one device coupled to the energy-supply device, on the other, wherein in the energy-supply device, the usage units are divided into strands (emphasis added) and the usage units of each strand are combined to a series connection, and the series connection is connected via a DC converter to a strand end of the strand, and each of the usage units is combined to a series connection, the strand end of the strand is connected to a busbar arrangement via a respective galvanically isolatable switching unit, and a respective bridging circuit (N11) is provided within each strand for each usage unit, and the control means is designed to control the energy exchange (E), controlling the respective DC converter of each strand and the at least one switching unit of each strand and the respective bridging circuit (N11) of each usage unit in order to control the energy exchange (E). (emphasis added)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836